 

Case 1:18-cv-10836-PGG Document 22 Filed 03/25/19 Page 1 of 2

March 24, 2019

Honorable Paul G. Gardephe

United States District Judge Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square New York, New York 10007

Re: Gottesfeld v. HurWitz, 18 Civ. 10836 (PGG)
Dear Judge Gardephe,

l am the wife ofplaintiff l\/Ir. l\/[artin Gottesf.eld in case Gottesfe.ld v. Hurwitz, 18 Civ. 10836
(PGG). l appreciate your graciousness while considering this letter as l am not a lawyer nor
often write letters to judges, however given the urgency, l feel it is appropriate for me to submit
this correspondence on my own accord l saw 'l`he Court’s order on .l.\/.larc_h 21 st that the show
cause hearing is adjourned sine die unless l\/_l_`r. Gottesfeld is not transferred to the
Communications l\/lanagement Unit in Terra Hau.te, lndiana by a date unknown to the public.

l would like to draw 'l"he I--lono.rable Cou.rt’s attention to, in addition to a request for relief from
the Special l"lousin.g Unit, l_\/I.r. Gottesfeld has requested that 'l`he Court require the relevant
parties to not place the _plain'tifl:`in a Coinmunications Management Unit or similar setting
distinct from the general inmate population Without first making a credible and sufficient
showing that despite the staggering evidence which he's amassed to the contrary the plaintiff
nonetheless represents the type of "threat to the continuing operation of the institution" which
such units are truly supposed to mitigate

If the government has successfully made the argument that a show cause hearing for removal
from the Sl~§l`l,l and into general population is moot because of an imminent transfer, that
argument also underscores the necessity for the plaintiff to get the opportunity to address This
Honorable Court with his valid concerns regarding transfer to the CMU before that same date.

Sincerely,

S/Dana G'ottesfeld
Plai:ntiff" s spouse

28 Albion St., Apt l
Somerville, MA 02143
DanaGottesfeld@grnail.eorn

69 36 tit §§ él's"a§l{lz

dill::l:§'vl §§ S:E<El¢d ihl‘§ilg
'Ll;lf“x':.:.'

"t¢‘"'“
3
:::

 

.~w =o_
§§ss§

 

Case 1:18-cv-10836-PGG Document 22 Filed 03/25/19 Page 2 of 2

 

 

